337 F.2d 622
COMPANIA DE MOTONAVES COSTA RICA, Appellant,v.L. A. CABRERA & CO., Ltd., Appellee.
No. 21137.
United States Court of Appeals Fifth Circuit.
November 2, 1964.
Rehearing Denied December 7, 1964.

Appeal from the United States District Court for the Southern District of Florida; Emette C. Choate, Judge.
Herbert Wall, Miami, Fla., Wall & Roth, Miami, Fla., for appellant.
William C. Norwood, Miami, Fla., Fowler, White, Gillen, Humkey & Trenam, Miami, Fla., of counsel, for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM:


1
The questions here controverted are fact questions which were resolved by the district court. We find no error in its determination and its judgment is


2
Affirmed.